               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ADRIAN O. MOORE #192273                                               PETITIONER

v.                                                 CIVIL NO. 1:18cv156-HSO-FKB

WARDEN ANDREW MILLS                                                  RESPONDENT


                      FINAL JUDGMENT OF DISMISSAL
      This matter came on to be heard on the Report and Recommendation [38] of

United States Magistrate Judge F. Keith Ball, entered in this case on January 16,

2019, and Petitioner Adrian O. Moore’s Objection to the Report and

Recommendation [40], filed February 1, 2019. The Court, after a full review and

consideration of the Magistrate Judge’s Report and Recommendation [38], the

Petition [1], Petitioner’s Motion of Judgment [39] and Objection [40], the record as a

whole, and relevant legal authority, finds that in accord with its Order entered

herewith,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 22nd day of March, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
